NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ASUSTEK COMPUTER INC., ASUS COMPUTER
INTERNATIONAL, INC., BFG TECHNOLOGIES,
INC., BIOSTAR MICROTECH (U.S.A.) CORP.,
B10STAR M1CR0TEcH 1NTERNAT10NAL CORP.,
DIABLOTEK INC., EVGA CORP., G.B.T. INC., GIGA-
BYTE TECHNOLOGY C0., LTD., HEWL`ETT-
PACKARD COMPANY, MSI COMPUTER CORP.,
MICRO-STAR INTERNATIONAL COMPANY, LTD.,
GRACOM TECHNOLOGIES LLC (F0RMERLY KNOwN-
As PALI'1‘ MuLT1MED1A INc.), PALIT MICRQ_SYSTEMS
LTD., PINE TECHNOLOGY (MACAO
COMMERCIAL 0FFSHORE) LTD.,
mo SPARKLE COMPUTER COMPANY, LTD.,
Appellants,
v.
INTERNATIONAL TRADE COMMISSION,
Appellee.
and
RAMBUS INC.,
In,teruenor,
and
NVIDIA CORPORATION,
Intervenor.

ASUSTEK COMPUTER V. lTC 2
2010-1556
On appeal from the United States International Trade
Commission in Investigation No. 337 -TA-661.
ON MOTION
ORDER
Upon consideration of Ra1nbus, Inc. and NVIDIA Cor-
poration’s unopposed motions for leave to intervene,
IT IS ORDERED THAT: '
The motions are granted The revised official caption
is reflected above.
FOR THE CQURT
NUV 4  /s/ Jan H0rba1_Y
Date J an Horba1y
Clerk
cc: Peter J. SaWert, Esq.
Pau1M. Bartkowski, Esq.
J. Michae1Jakes, Esq. iga
I. Neel Chatterjee, Esq. u`si`3gLI~! iD ¥Ri‘%EAClllSITmR
521 NQV 04 2010
iANuoaaALv
d eisen